Citation Nr: 1514324	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression, bipolar disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 

REMAND

The Veteran served on active duty from September 1977 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part denied service connection for PTSD.

In consideration of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a service connection for a mental health disability claim encompasses all psychiatric disability shown/alleged), the issue of service connection for a psychiatric disability claimed as PTSD has been characterized to encompass any diagnosed psychiatric disability.

The Veteran testified a videoconference hearing held before the undersigned Veterans Law Judge at the RO in November 2012.  A transcript of the hearing is associated with electronic record.

By an October 2013 decision, the Board denied service connection for a psychiatric disorder, to include depression, bipolar disorder, and PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was submitted in August 2014; and in August 2014, the Court issued an Order granting the Joint Motion for Remand.  The Court vacated the October 2013 Board decision.  The matter was remanded to the Board for readjudication consistent with the motion. 

Based on review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the matter addressed in the joint motion.  The basis for the Court's remand, as set out in the August 2014 Joint Motion, was that the Board failed to provide adequate reasons or bases with regard to the credibility of the Veteran's reported stressor of an individual jumping out of a window and committing suicide in basic training as reported at the July 2013 VA examination.  Specifically, it appeared from the Board's discussion that the basis for concluding that this stressor was not credible was that it was not reported by the Veteran until the July 2013 VA examination.  The Court found that the Board's reasons or bases for concluding that the stressor of an individual jumping out of a window was not credible was inadequate and that a remand was required to adequately address the credibility of the stressor.  Accordingly, as attempts have not been made to verify this stressor, the RO must attempt to verify this stressor on remand.

Additionally, the Veteran was last afforded a VA examination with respect to this issue in July 2013.  In light of the August 2014 Joint Motion and arguments submitted by the Veteran's representative in March 2015, the Board finds that a new VA examination is appropriate.

Lastly, an effort should be made to obtain any records pertaining to ongoing psychiatric treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request from the Veteran a comprehensive statement containing as much detail as possible regarding the stressor(s) to which he alleges he was exposed in service.  In particular, he must be asked to provide specific details of the claimed stressful event of an individual jumping out of a window and committing suicide in basic training.  See July 2013 report of VA examination.  Such specific details should include dates, place, detailed descriptions of the event, and any other identifying information concerning any other individuals involved (to include the alleged suicide victim), including their names, ranks, units of assignment, or any other identifying detail.  The RO must ask the Veteran to comment specifically on the approximate date this incident occurred.  The Veteran must be advised that this information is necessary to obtain supportive evidence of the stressful event he claims to have experienced, and he must be asked to be as specific as possible because, without such details, an adequate search for verifying information cannot be conducted.  He must also be advised to submit any verifying information that he can regarding the stressor(s) he claims to have experienced in service, such as statements of fellow service members.  All records and/or responses received should be associated with the claims file. 

2. If additional evidence is obtained that is not sufficiently corroborated by the actions thus far undertaken, but provides new information upon which another attempt to obtain verification through official sources is shown warranted, the AOJ must review the Veteran's claims file and forward the question, including copies of any records relevant to the claim, to the service department for available information that might corroborate the Veteran's alleged in-service stressor(s).  If the service department is unable to provide the specific information requested, they must be asked to direct the AOJ to any additional appropriate sources.  All documentation received must be associated with the claims file.

3. Obtain all records of outstanding VA treatment with respect to the Veteran's claimed psychiatric disorder that the Veteran has received from February 2013 to the present and associate them with the claims file.  

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

4. Following completion of the above, schedule the Veteran for a new VA examination with a psychiatrist or psychologist to determine the nature and etiology of any psychiatric disorder, including any PTSD.  The examiner should review the file.  All necessary studies and tests should be conducted.  Psychological testing should be conducted with a view toward determining the correct diagnoses, including whether the Veteran in fact experiences PTSD. 

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found, which meet the DSM-IV criteria.  The examination report should include a detailed account of all psychiatric pathology found to be present.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

(a)  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service.   

(b)  If the examiner diagnoses the Veteran with PTSD, then the examiner should identify the stressor(s) upon which the diagnosis is based.  In the report, the examiner should consider whether the Veteran having not reported the stressor of witnessing an individual jumping out of a window and committing suicide during basic training until the July 2013 VA examination, has any relationship to whether he has PTSD that is traceable to that event.  In other words, the examiner should indicate the medical probabilities or likelihood that, having suffered from PTSD, a patient would forget about or repress thoughts of the stressor causing the PTSD until many years after the event.

(c)  If the examiner determines that the Veteran does not have PTSD, the examiner should, to the extent possible, reconcile such findings with previous findings documented in VA treatment notes.  An explanation for the difference of opinion should be set forth.

(d)  If the examiner determines that the Veteran has a psychiatric disability that had its onset during service, or that is otherwise related to his service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any substance abuse disorder or alcohol dependence that is proximately due to, the result of, or aggravated by that acquired psychiatric disorder. 
The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.

5. After completing the development requested above, readjudicate the claim for service connection for a psychiatric disorder.  If a benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

